DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the amendment received 12 August 2022.

Claims 1-7, 10-16, 19 and 20 are currently amended and claims 8, 9, 17 and 18 are as originally presented.

The amendment of claims 3, 6, 12 and 15 has cured the basis for the objection to the claims, thus, the objection to claims 3, 6, 12 and 15 is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farlotti (U. S. Patent 10,369,597 B2, already of record hereafter ‘597).

Regarding claim 1(Currently Amended), Farlotti teaches a mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) comprising: a display (‘597; fig. 2A, element 16A, transparent display; col. 5, ln. 14-15); an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15); and an application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) and configured to: cause the image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15) to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), cause the image of the physical mail item pickup area to be displayed on the display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), cause to be superimposed on the image (‘597; fig. 4; col. 8, ln. 19-28) of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).
Farlotti discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Farlotti to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 1.

Regarding claim 2 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) is further configured to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area by 

Regarding claim 3 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) is further configured to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) in response to a change of an

Regarding claim 4 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) is further configured to: provide, to a mail item manager, data that identifies the user of the mobile computing device, and receive, from the mail item manager, the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding claim 5 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is outside a current field of view of the image acquisition component (‘597; col. 5, ln. 31-33), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) visually indicate a direction that the mobile computing device should be oriented to bring the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) into the field of view of the image acquisition component (‘597; col. 5, ln. 31-35).

Regarding claim 6 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is within a current field of view of the image acquisition component and is further than a threshold distance from the mobile computing device, and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user), direct the user of the mobile computing device to a vicinity of the location of the physical mail item stored in the physical mail pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding claim 7 (Currently Amended), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is less than a threshold distance from the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) on the image of the physical item pickup area (‘597; fig. 4; col. 8, ln. 19-40; cues the target location of the physical mail item for the user).

Regarding claim 8 (Original), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the one or more visual cues superimposed on the image of the physical mail item pickup area include one or more of one or more objects (‘597; col. 8, ln. 34-38; flags), one or more symbols (‘597; col. 8, ln. 34-38; red flag, green flag), one or more shapes (‘597; col. 7, ln. 51-52 (‘597; col. 8, ln. 34-38; different sized rectangular boxes, flags), one or more shaded areas (‘597; col 8, ln. 34; highlighting and the like), or text (‘597; col. 7, ln. 51-52).

Regarding claim 9 (Original), Farlotti teaches the mobile computing device as recited in claim 1 and further teaches wherein the image of the physical mail item pickup area is a video image (‘597; col. 6, ln. 40-54; imaging in real-time the user’s field of view as the user moves in the environment).

Regarding claim 10 (Currently Amended), Farlotti teaches a computer-implemented method (‘597; figs. 1 and 2A) comprising: an application (‘597; fig. 2A, elements 18A-18J; application executing on the computing device) executing on a mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24): causing an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15) on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), causing the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28) to be displayed on a display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), causing to be superimposed on the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).
Farlotti discloses the above elements of claim 10 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Farlotti to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 10.

Regarding claim 11 (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and teaches the method as further comprising the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) dynamically updating the one or more visual cues superimposed on the image of the physical mail item pickup area by one or more attributes of the one or more visual cues to change the visual appearance of the one or more visual cues (‘597; fig. 4; col. 8, ln. 19-40; displaying a green flag for correct location; displaying a red flag or the like for incorrect location).

Regarding claim 12 (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches the method as further comprising the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) dynamically updating the one or more visual cues superimposed on the image of the physical mail item pickup area in response to a change of an

Regarding claim 13 (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches the method as further comprising the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24): providing, to a mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), data that identifies the user of the mobile computing device (‘597; figs. 1 and 2A; col. 6, ln. 40-58; a spatial positioning software 18D in conjunction with operator's view field, the position of the real objects being acquired by the camera 16B and the 3D sensors 16D follow the orientation or position of the mobile computing device attached to the user’s head), and receiving, from the mail item manager (‘597; fig. 2A, elements 18A-18J; mail item manager application executing on the mobile computing device), the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding claim 14, (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is outside a current field of view of the image acquisition component (‘597; col. 5, ln. 31-33), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) visually indicate a direction that the mobile computing device should be oriented to bring the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) into the field of view of the image acquisition component (‘597; col. 5, ln. 31-35).

Regarding claim 15 (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is further than a threshold distance from the mobile computing device (‘597; col. 8, ln. 29-30), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user), direct the user of the mobile computing device to a vicinity (‘597; col. 8, ln. 29-40) of the location of the physical mail item stored in the physical mail pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).

Regarding claim 16 (Currently Amended), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein: the location of the physical mail item stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) is within a current field of view of the image acquisition component (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67) and is less than a threshold distance from the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), and the one or more visual cues that direct the user of the mobile computing device to the location of the physical mail item (‘597; fig. 4; col. 8, ln. 19-40; cues the target location of the physical mail item for the user) stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) on the image of the physical item pickup area (‘597; fig. 4; col. 8, ln. 19-40; cues the target location of the physical mail item for the user).

Regarding claim 17 (Original), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein the one or more visual cues superimposed on the image of the physical mail item pickup area include one or more of one or more objects (‘597; col. 8, ln. 34-38; flags), one or more symbols (‘597; col. 8, ln. 34-38; red flag, green flag), one or more shapes (‘597; col. 7, ln. 51-52 (‘597; col. 8, ln. 34-38; different sized rectangular boxes, flags), one or more shaded areas (‘597; col 8, ln. 34; highlighting and the like), or text (‘597; col. 7, ln. 51-52).

Regarding claim 18 (Original), Farlotti teaches the computer-implemented method as recited in claim 10 and further teaches wherein the image of the physical mail item pickup area is a video image (‘597; col. 6, ln. 40-54; imaging in real-time the user’s field of view as the user moves in the environment).

Regarding claim 19 (Currently Amended), Farlotti teaches one or more non-transitory computer-readable media storing instructions (‘597; col. 6, ln. 27-30; software and software components loaded on to a computer storing instructions for operation of the computer; claim 16; at least one non-transitory storage medium communicatively coupled to the at least one processor, the at least one non-transitory storage medium which stores a set of processor-executable image analysis instructions which, when executed by the at least one processor cause the processor to perform the methods of the invention) which, when processed by one or more processors (‘597; fig. 2A; claim 16; at least one processor), cause an application executing on a mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) to: cause an image acquisition component (‘597; fig. 2A, element 16B, high resolution camera; col. 5, ln. 14-15) on the mobile computing device to acquire an image of a physical mail item pickup area (‘597; fig. 1, elements 12 and 14; col. 5, ln. 1-3; col. 5, ln. 14-26), cause the image of the physical mail item pickup area to be displayed on a display of the mobile computing device (‘597; figs. 3A and 3B; col. 7, ln. 31-34; col. 7, ln. 66-67), cause to be superimposed on the image of the physical mail item pickup area (‘597; fig. 4; col. 8, ln. 19-28), one or more visual cues that direct a user of the mobile computing device to a location of a physical mail item (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user) stored in the physical mail item pickup area (‘597; fig. 1, element 10; col. 4, ln. 50-67) for retrieval by the user (‘597; fig. 4; col. 8, ln. 19-40; cues by way of visual overlays of the real-world image the target location of the physical mail item for the user).
Farlotti discloses the above elements of claim 19 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement as the embodiments are all related and being in the same disclosure provides the motivation to combine elements of the two or more embodiments for providing the benefit of enjoying the advantages of all the embodiments disclosed by Farlotti to be combined into a single arrangement sequenced to satisfy the order required for teaching claim 19.

Regarding claim 20 (Currently Amended), Farlotti teaches the one or more non-transitory computer-readable media as recited in claim 19 and further teaches wherein the processing of the instructions by the one or more processors further causes the application executing on the mobile computing device (‘597; figs. 2A and 2B; application executing on the mobile computing device; col. 7, ln. 1-6; wearable unit 24) to dynamically update the one or more visual cues superimposed on the image of the physical mail item pickup area by .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features added in the amendment.

The Applicant’s arguments filed 12 August 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 10 and 19.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed.

Claims 1, 10 and 19 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-9, 11-18 and 20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613